The defendant was indicted, tried, and convicted of the offense of robbery, and was sentenced to imprisonment in the penitentiary for a term of 20 years.
The appeal is upon the record proper without a bill of exceptions. The only two questions presented by this appeal are: (1) The overruling of the demurrers to the indictment on the ground of an insufficient description of the money alleged to have been feloniously taken, etc.; and (2) that the verdict of the jury was indefinite and not sufficient to support the judgment of the court.
These two identical questions have been decided adversely to the contention of the defendant by the Supreme Court in a recent decision, Isaac Baldwin v. State, 85 So. 304,1 opinion by Justice Sayre, under date of February 12, 1920. Under authority of that case, the judgment of conviction in the instant case is affirmed.
Affirmed.
1 204 Ala. 91.